          Case 1:19-vv-00447-UNJ Document 42 Filed 11/16/20 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-0447V
                                        UNPUBLISHED


    SUSAN REIFMAN,                                          Chief Special Master Corcoran

                        Petitioner,                         Filed: October 13, 2020
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Guillain-Barre Syndrome (GBS)
                       Respondent.


Anne Carrion Toale, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.

Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.


                                   RULING ON ENTITLEMENT1

       On March 26, 2019, Susan Reifman filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré Syndrome (GBS)
causally related to the influenza vaccine she received on October 31, 2017. Petition at ¶¶
1, 4, 17. Petitioner further alleges that she received the vaccination in the United States,
that she suffered the residual effects of her GBS for more than six months and that neither
she nor any other party has filed a civil action or received compensation for her GBS,
alleged as vaccine caused. Id. at ¶¶ 1, 18, 21-22. The case was assigned to the Special
Processing Unit of the Office of Special Masters.


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:19-vv-00447-UNJ Document 42 Filed 11/16/20 Page 2 of 2




        On October 13, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent indicates “[i]t is [his] position that [P]etitioner has satisfied the
criteria set forth in the recently revised Vaccine Injury Table (Table) and the Qualifications
and Aids to Interpretation (QAI), which afford [P]etitioner a presumption of causation if
the onset of GBS occurs between three and forty-two days after a seasonal flu
vaccination.” Id. at 6.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                     s/Brian H. Corcoran
                                     Brian H. Corcoran
                                     Chief Special Master




                                               2
